Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “generate pulse width modulation (PWM) signals responsive to the duty cycle control signal; control the converter via the PWM signals in a buck mode when the duty cycle control signal is less than a predetermined maximum buck value; and control the converter via the PWM signals in a cascaded buck-boost mode (CBB mode) when the duty cycle control signal is greater than the predetermined maximum buck value, wherein a duty cycle of at least a portion of the PWM signals transitions linearly with the duty cycle control signal from the buck mode to the CBB mode” in view of the other limitations as called for in independent claim 1; the limitation of “control the FSBBC via the PWM signals in a buck mode when a duty cycle control signal is less than a predetermined maximum buck value, and control the FSBBC via the PWM signals in a cascaded buck-boost mode (CBB mode) when the duty cycle control signal is greater than the predetermined maximum buck value, wherein a duty cycle of at least a portion of the PWM signals transitions linearly with the duty cycle control signal from the buck mode to the CBB mode” in view of the other limitations as called for in independent claim 7; and the limitation of “apply an adaptive gain to the filtered error to determine a duty cycle control signal, the adaptive gain determined responsive to a converter input voltage potential of the converter of the wireless power transmitter; and determine a controller output including buck pulse width modulation (PWM) signals and boost PWM signals based on the duty cycle control signal, the controller output to control the converter of the wireless power transmitter” in view of the other limitations as called for in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849